United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-955
Issued: August 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2014 appellant filed a timely appeal from the October 7 and 11, 2013 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly denied waiver of recovery of an
overpayment; and if so, (2) whether it properly declined to modify the rate of recovery from
continuing compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In the prior appeal,2 the Board found that appellant received a $12,100.35 overpayment of
compensation when OWCP failed to withhold premiums for postretirement basic life insurance
for the period March 3 to October 25, 2011. The Board affirmed OWCP’s August 3, 2012
overpayment decision on the issues of fact and amount of overpayment. The Board found that
appellant, by operation of OWCP’s FECA procedure manual, was not at fault in creating the
overpayment. The Board remanded the case for consideration of whether he was entitled to
waiver of recovery of the overpayment. The facts of this case, as set forth in the Board’s prior
decision, are hereby incorporated by reference.3
On September 6, 2013 OWCP asked appellant to submit an updated overpayment
recovery questionnaire, as his household circumstances might have changed since the form he
completed in 2011. It explained that the form would be used to consider whether waiver should
be granted or to determine whether current collections should be modified. OWCP asked
appellant to attach supporting documents, including copies of income tax returns, bank account
statements, bills and canceled checks, pay slips and any other records that supported the income
and expenses listed. It notified appellant that failure to submit the requested information within
30 days would result in the denial of waiver and no further request for waiver would be
considered until the requested information was furnished. Appellant did not respond.
In a decision dated October 7, 2013, OWCP denied waiver of recovery of the
overpayment. It noted that it had received no response from appellant and a review of his
overpayment recovery questionnaire from 2011 showed that he failed to provide supporting
financial documentation. OWCP deferred to its hearing representative’s August 3, 2012 decision
on the issue of rate of recovery. In light of appellant’s income, including rental income from a
second home, his expenses, his checking account balance, his age and the size of the debt, the
hearing representative determined that the debt should be recovered in the amount of $250.00
every 28 days.
On the same day that it issued its final overpayment decision, OWCP received a
September 25, 2013 letter from appellant requesting waiver due to financial hardship. Appellant
argued that the $250.00 deducted from his continuing compensation payments had caused him to
fall behind in his payments. He submitted financial documents to show that he had bills that
were past due. Appellant added that his credit score was severely compromised and that he was
being threatened with legal action.
By decision dated October 11, 2013, OWCP advised appellant that the information he
submitted was “insufficient to support your request for waiver.” It explained that he did not
complete a new overpayment recovery questionnaire and had not submitted all the supporting
financial documents requested. OWCP added: “This office cannot use the limited information
provided to consider waiver or to determine whether collections should be modified.”
2

Docket No. 13-642 (issued August 12, 2013).

3

On January 16, 2001 appellant, a 51-year-old letter carrier, injured his right leg in the performance of duty.
OWCP accepted his claim for right calf sprain and thrombophlebitis.

2

On appeal, appellant argued that his financial situation has changed for the worse due to
the reduction of his compensation. He noted that OWCP made an error 12 years ago and that he
was not at fault. Appellant added that OWCP is collecting for insurance that was not available to
him at the time and requested waiver.
LEGAL PRECEDENT -- ISSUES 1&2
Section 8129(a) of FECA provides that when an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made under regulations prescribed
by the Secretary of Labor by decreasing later payments to which an individual is entitled.4
OWCP may consider waiving an overpayment only if the individual to whom it was made was
not at fault in accepting or creating the overpayment.5 If it finds that the recipient of an
overpayment was not at fault, repayment will still be required unless: (1) adjustment or recovery
of the overpayment would defeat the purpose of FECA; or (2) adjustment or recovery of the
overpayment would be against equity and good conscience.6
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of FECA or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary. Failure to submit the requested information within 30 days of
the request shall result in denial of waiver and no further request for waiver shall be considered
until the requested information is furnished.7
Whenever an overpayment has been made to an individual who is entitled to further
payments, proper adjustment shall be made by decreasing subsequent payments of compensation
having due regard to the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual and any other relevant factors, so as to minimize any
resulting hardship upon such individual.8
ANALYSIS -- ISSUES 1&2
The Board has previously reviewed the issues of fact and amount of overpayment. The
Board’s August 12, 2013 decision became final upon the expiration of 30 days from the date of
the filing of the order.9 Fact and amount of the overpayment are already decided and are not

4

5 U.S.C. § 8129(a).

5

20 C.F.R. § 10.433(a).

6

Id. at § 10.434.

7

Id. at § 10.438.

8

Id. at § 10.321(a).

9

Id. at § 501.6(d).

3

subject to further consideration by the Board on this appeal.10 In the absence of a new review by
OWCP, this matter is res judicata.11
Following the Board’s 2013 decision, OWCP provided appellant with an overpayment
recovery questionnaire and asked him to complete and submit the form. It explained the purpose
of this information and the need to support the information with financial records. OWCP also
notified appellant of the consequences for failing to submit the information requested.
Appellant failed to submit the questionnaire. Instead, he requested waiver due to
financial hardship. Appellant submitted documents to show that he was past due on certain
accounts, that his credit score was compromised and that he was being threatened with legal
action. Although this evidence has some bearing on whether he was experiencing financial
hardship, he did not provide OWCP with the information it requested. Appellant failed to
provide adequate updated information to determine whether his circumstances warranted waiver
of the overpayment or modification of the repayment schedule. He did not fully disclose his
monthly income, including any rental income he was receiving from a second home. Appellant
did not itemize or document his monthly expenses in order to determine whether any income
might be available for debt repayment. He did not disclose his assets in order to determine
whether his resource base supported waiver. Appellant represented that he was behind in some
of his bills; but this did not allow OWCP to apply established criteria for determining whether
adjustment or recovery of the overpayment would defeat the purpose of FECA or be against
equity and good conscience. His failure to provide the information requested gave OWCP no
basis to waive the recovery of the overpayment or reduce deductions from continuing
compensation.
In the absence of the financial information provided by the overpayment recovery
questionnaire, OWCP was left to consider the probable extent of appellant’s future compensation
payments, the rate of his compensation and minimum collection guidelines. It gave due regard
to the relevant factors. The Board finds that OWCP properly denied modification of the rate of
recovery from continuing compensation payments.12
CONCLUSION
The Board finds that OWCP properly denied waiver of the overpayment and properly
declined to modify the rate of recovery from continuing compensation payments.

10

Hugo A. Mentink, 9 ECAB 628 (1958).

11

Id.

12

See Gail M. Roe, 47 ECAB 268 (1995) (when an individual failed to provide the requested information on
income, expenses and assets, the Board found that OWCP did not abuse its discretion in following minimum
collection guidelines, which state in general that government claims should be collected in full and that, if an
installment plan is accepted, the installments should be large enough to collect the debt promptly).

4

ORDER
IT IS HEREBY ORDERED THAT the October 11 and 7, 2013 decisions of the Office
of Workers’ Compensation Programs are affirmed.
Issued: August 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

